ORDER
This matter comes on for consideration of the joint motion of petitioners and interve-nor in the captioned cause for an order vacating and withdrawing the court’s opinion of November 7, 1980, 705 F.2d 1177, and motion to dismiss.
Upon consideration whereof:
1. The opinion of the court filed November 7, 1980, and the dissenting opinion of Judge Holloway are withdrawn.
2. The judgment entered by this court in the captioned appeal on November 7, 1980, is hereby vacated.
3. The captioned cause is dismissed. Each party shall bear its own costs.